DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a notice of allowance on the merits on patent application 16914655, which is a division of 15692072, filed 08/31/2017, now U.S. Patent #10699963, attorney docket 252011-6761. Application is assigned an effective filing date of 8/31/2017 based on parent application filing date, and applicant Is Taiwan Semiconductor Manufacturing Co., Ltd. Claims 1-3 and 7-23 are pending and are considered below.  

Response to Arguments
In his response submitted 4/12/2022, applicant correctly argues that the amendments to claims 2,3,9,10 and 11 overcome the §112 rejections which are withdrawn.
Applicant further correctly argues the art of record Cheng does not teach or make obvious the amended limitation reciting “a bottom surface of the second isolation feature is covered by the first isolation feature” because the inner isolation extends below the outer isolation in figure 2 of Cheng.  Similarly Cheng does not teach forming a trench that penetrates from a top surface of the well region to a bottom surface of the well region as required by the amend claim 8, because the trench of Cheng 440 penetrates only the upper surface of the well region 432. Therefore previous the rejection of claims 1-14 are withdrawn.
Applicant has removed the limitation that was not shown in the drawings, so the drawing objection is withdrawn.  

Allowable Subject Matter
Claims 1-3, 7 and 21, 8-14, 22 and 23, and claims 15-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
As for claim 1, the prior art does not teach or make obvious a method of manufacture as recited in claim 1 which includes the limitation that the first isolation feature is formed through the first semiconductor, the second semiconductor and the insulations layers and the second isolation structure is covered the first isolation feature, and is a metal
As for claim 8, the prior art does not teach or make obvious a method of manufacture as recited in claim 8 which includes the limitation that the second isolation feature is a conductor and extends through the well.
As for claim 15, the prior art does not teach or make obvious a method of manufacture as recited in claim 15 which includes the limitation that the STI is in the bottom semiconductor layer and the metal layer extends below the bottom of the implanted region in the bottom semiconductor layer.
Remaining claims depend from claims 1, 8 or 15 and carry the same novel features.

Conclusion
                                                                                                                                                                                           
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN A BODNAR/Primary Examiner, Art Unit 2893